                        g 6


                       Ple,n-i-J
                                              (Q3e•M /q-0)-07- J DP
           VI
 12AnchalliLegp_eA,sd)
                 De-re/Id2/7{5

      PI        -Li            n 4:pn _fp(S             C -1=n4eaLio_tiaRgi

           n              gy., got_gLil.
                                    k                popici       -thst bisi1/44(04.1 c?rd the
           +1,04                      Noirce   04   Ln-i-en-i- -1-ruggre_ati   asta
      -At pkinfift 1fl'i-Pnci 4-na42regLL                 CoMr-45 De cl S ion on l'AJZ.         cile ray-e.
Gyp


                1&,e 441e/1           5                __ (04;tc PVc,2_gozork



                      Eric- _L.
             Po Bo g-co
           ra-A-L.qh-Q (-0,z 53,33

                                                                                          R.)




                                   a4A-   p5,t.
